Appeal by the defendant from a judgment of the County Court, Orange County (King, J.), rendered September 14, 1984, convicting him of attempted murder in the second degree, assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During his summation the prosecutor improperly commented on evidence which had been stricken from the record (see, People v Ashwal, 39 NY2d 105, 109-110; People v Lozada, 104 AD2d 663). However, in view of the overwhelming evidence of the defendant’s guilt, we find that reversal is unwarranted (see, People v Crimmins, 36 NY2d 230). Mollen, P. J., Thompson, Weinstein and Rubin, JJ., concur.